Citation Nr: 0205580	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  97-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether an October 1, 1991, rating decision that denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities 
involved clear and unmistakable error.  



REPRESENTATION

Appellant represented by:	Christopher A. Glaser, 
Attorney



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from June 1976 to 
November 1988.  His appeal initially came before the Board of 
Veterans' Appeals (Board) from a May 1996 rating decision by 
the Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  Following an October 1998 decision by 
the Board, the appellant filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  The parties 
subsequently filed a Joint Motion for Remand, requesting that 
the October 1998 Board decision be vacated and that the issue 
be remanded.  In a June 2001 Order, the Court granted the 
Joint Motion.  


FINDINGS OF FACT

1.  An October 1, 1991, rating decision denied entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities, and the appellant did 
not file a timely appeal of that decision after receiving 
notification thereof in November 1991.  

2.  At the time of the October 1991 rating decision, the 
appellant was service connected for the following 
disabilities:  grand mal epilepsy, rated 60 percent 
disabling; migraine syndrome, rated 30 percent disabling; 
lumbar strain, rated 20 percent disabling; residuals of a 
fractured left ankle, rated 10 percent disabling; subluxation 
with compression of the left patella, rated 10 percent 
disabling; and residuals of a fractured left fifth finger, a 
left gamekeeper's thumb, a left varicocele, a penile wart, 
warts, and acne vulgaris, each rated noncompensably 
disabling.  

3.  There is no showing that the October 1991 rating 
decision, which denied a total disability rating based on 
individual unemployability due to service-connected 
disabilities, was not based on the correct facts as they were 
known at that time, and was not in accordance with the 
existing law and regulations.  


CONCLUSION OF LAW

The October 1991 rating decision that denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities did not contain clear 
and unmistakable error.  38 U.S.C.A. §§ 1155, 5107, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105, 3.340, 3.341, 
4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the October 1, 1991, rating 
decision that denied his claim of entitlement to entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities was 
clearly and unmistakably erroneous because the RO did not 
evaluate the claim on the entire evidentiary record available 
at that time, and did not assist him in developing the claim, 
as required, particularly by not obtaining medical records 
used by the Social Security Administration in reaching a 
decision that he was entitled to unemployability benefits 
based on his disabilities.  He argues that the RO did not 
consider the extent of his disabilities and their impact on 
his employability, did not assist in developing the facts 
pertinent to the claim, and did not apply the provisions of 
the footnotes to 38 C.F.R. § 4.124a regarding evaluations of 
epilepsy.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the one 
in the present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

In the present case, the appellant was notified in the May 
1996 rating decision and the February 1997 Statement of the 
Case (SOC) of the evidence necessary to substantiate his 
claim that an October 1, 1991, rating decision was clearly 
and unmistakably erroneous in denying a claim of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities, and of 
the applicable laws and regulations.  The Board concludes 
that the discussions in the rating decision and the SOC 
adequately informed the appellant of the evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  Accordingly, the Board finds that VA has 
satisfied its duties to notify and assist, and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Therefor, the Board concludes 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).   

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
If the schedular rating is less than total, a total 
disability rating can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  Disabilities of one or both 
lower extremities, including the bilateral factor, if 
applicable; disabilities arising from a common etiology or 
single accident; or disabilities affecting a single body 
system, shall be considered a single disability.  38 C.F.R. § 
4.16(a).  All veterans who are shown to be unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled. 
38 C.F.R. § 4.16(b).  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c).  In a pertinent precedent decision, VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  "Unemployability" was determined to be synonymous 
with inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).  

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.  

In denying the appellant's claim of entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities, the October 1991 rating 
decision determined that his service-connected disabilities 
did not collectively prevent him from obtaining and 
maintaining all forms of substantially gainful employment.  
The appellant was notified of that determination and his 
appellate rights by VA letter dated in November 1991, but he 
did not file an appeal thereafter.  That unappealed decision 
is final in the absence of clear and unmistakable error.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.105.  

Clear and unmistakable error has been defined by the Court as 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has opined that clear and unmistakable error requires 
that error, otherwise prejudicial, must appear undebatable.  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Court 
has also held that such error "must be based on the record 
and the law that existed at the time of the 
prior...decision."  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  The error must be one which would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels a conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  In Thompson v. Derwinski, 1 Vet. 
App. 251 (1991), the Court held that a difference of opinion 
as to the facts or a disagreement with the original rating 
and its interpretation of the facts is not the type of 
administrative reversible error contemplated under 38 C.F.R. 
§ 3.105(a).  

The Court "propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) 'Either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied;' (2) 
the error must be 'undebatable' and of the sort 'which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made;' and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.'  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(Quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)) 
(en banc).

Clear and unmistakable error is a very specific and rare kind 
of error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  The Court has consistently stressed the rigorous 
nature of the concept of clear and unmistakable error.  Clear 
and unmistakable errors are errors that are "undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell, at 313 (emphasis added).  

Examples of situations that are not clear and unmistakable 
error include the following: (1) change in diagnosis, such as 
a new medical diagnosis that "corrects" an earlier diagnosis 
which was considered in a final rating decision; (2) failure 
by VA to fulfill the duty to assist the claimant; or, (3) 
disagreement as to how the facts were weighed or evaluated.  
See Luallen v. Brown, 8 Vet. App. 92, 94 (1996).  Clear and 
unmistakable error does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See, e.g., 38 
C.F.R. § 20.1403(e).  

In assessing whether the October 1991 rating decision was 
undebatably erroneous in concluding that the appellant was 
not precluded from substantially gainful employment because 
of his service-connected disabilities, the Board must limit 
its review to the evidence that was of record in October 
1991.  

The appellant's service-connected disabilities in October 
1991 consisted of grand mal epilepsy, rated 60 percent 
disabling; migraine syndrome, rated 30 percent disabling; 
lumbar strain, rated 20 percent disabling; residuals of a 
fractured left ankle, rated 10 percent disabling; subluxation 
with compression of the left patella, rated 10 percent 
disabling; and residuals of a fractured left fifth finger, a 
left gamekeeper's thumb, a left varicocele, a penile wart, 
warts, and acne vulgaris, each rated noncompensably 
disabling.  

In April 1991, the appellant filed a claim for entitlement to 
a total disability rating based on individual unemployability 
due to his service-connected disabilities (VA Form 21-8940), 
indicating that his service-connected seizure and ankle 
disorders prevented him from obtaining and maintaining 
substantially gainful employment.  Pursuant to the April 1991 
claim, the RO issued a deferred rating decision and 
instructed personnel to (1) schedule the appellant for an 
examination, (2) request copies of all outpatient records 
since August 1989 from Hines VA hospital, and (3) request 
from the appellant certified statements from at least two 
persons who had witnessed the appellant's seizures during the 
past two years which described those seizures and when and 
where they took place.  The outpatient records were obtained, 
and the appellant underwent a VA neurological examination in 
June 1991.  Review of the claims file does not reveal that an 
attempt was made to obtain the certified statements from 
witnesses of the appellant's seizures for the prior two 
years.  

Upon review of the evidence of record at the time of the 
October 1991 rating decision, the Board does not find that 
reasonable minds could only conclude that that rating 
decision was fatally flawed.  The evidence at that time 
included service medical records, reports of VA orthopedic 
and neuropsychiatric examinations conducted in June 1989, VA 
outpatient records dated from October 1989 to April 1991, 
reports of VA general medical, orthopedic, genitourinary, and 
dermatological examinations performed in May 1991, and a 
report of a June 1991 VA neurological examination.  Although 
the October 1991 rating decision, which dealt with several 
service connection claims, in addition to the claim for total 
disability rating based on individual unemployability due to 
his service-connected disabilities, only identifies the June 
1991 neurological examination report and the appellant's 
service medical records in the section for listing the 
evidence considered, the Board does not find that the absence 
of any listing of the other evidence available to the RO in 
October 1991 means that the other evidence was not considered 
by the RO in reaching its decision as to whether the 
appellant was totally disabled by his service-connected 
disabilities at that time.  Although the VA outpatient 
records indicate that the appellant was experiencing seizures 
at a rate of one to two per month, the evidence does not 
describe the type or severity of those seizures.  Nor does 
the evidence available in October 1991 suggest that any of 
the appellant's other service-connected disabilities deserved 
a higher rating.  Therefore, the Board finds that the medical 
findings of record in October 1991 (VA outpatient records and 
VA examinations) do not undebatably demonstrate that the 
appellant was unemployable as a result to his service-
connected disabilities.  

While reasonable minds could differ with the percentage of 
disability evaluation assigned to each disability at the 
October 1991 rating decision, the RO's determination that the 
appellant's service- connected disabilities did not render 
him unemployable does not contain clear and unmistakable 
error; that is, the kind of error, of fact or law, that when 
called to the attention of later reviewers would compel the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error based upon the evidence of record available at that 
time.  Consequently, the Board does not find that the October 
1991 rating decision contained errors which are undebatable.  

With regard to the appellant's contention that the RO did not 
consider the extent of his disabilities and their impact on 
his employability in its October 1991 rating decision, the 
Board finds that the October 1991 rating decision does not 
show that the RO failed to evaluate the appellant's several 
service-connected disabilities, including epilepsy, with 
regard to his ability to obtain and maintain substantially 
gainful employment.  The rating decision clearly shows that 
the rating board made an assessment as to whether the 
appellant's service-connected disabilities rendered him 
unemployable.  Nor is there any evidence that shows that the 
RO did not consider the footnotes in 38 C.F.R. § 4.124a, 
regarding evaluations of epilepsy, as he alleges.  

Concerning the appellant's claim that the RO did not assist 
in developing the pertinent facts, the Board notes that the 
appellant had been accorded VA general medical, orthopedic, 
genitourinary, and dermatological examinations in May 1991 in 
order to evaluate his service-connected lumbar strain, 
residuals of a fractured left ankle, subluxation with 
compression of the left patella, residuals of a fractured 
left fifth finger, left gamekeeper's thumb, left varicocele, 
penile wart, warts, and acne vulgaris, in addition to the 
June 1999 VA neurological examination, performed to evaluate 
his service-connected grand mal epilepsy and migraine 
syndrome.  VA outpatient records, dated from October 1989 to 
April 1991, had also been obtained prior to the October 1991 
rating decision.  While the October 1991 rating decision does 
not make clear the extent of evidentiary consideration 
involved in the RO's decision, the RO found that the evidence 
did not show that the appellant was prevented from obtaining 
and maintaining all forms of substantially gainful employment 
as a result of his service-connected disabilities.  

The Court has also held that "VA's breach of the duty to 
assist cannot form a basis for a claim of CUE [clear and 
unmistakable error] because such a breach creates only an 
incomplete rather than an incorrect record."  Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  It is worth reiterating 
that a claim of clear and unmistakable error must be based on 
the record and law at the time of the disputed adjudication.  
Evidence that was not part of the record at the time of the 
prior determination may not form the basis for a finding that 
there was clear and unmistakable error.  

It was contended further that the October 1991 rating 
decision contained clear and unmistakable error in that the 
RO failed to develop evidence relative to the appellant's 
award of Social Security Administration benefits based on 
total disability.  A notification letter of his award of 
Social Security benefits was associated with the claims file 
in October 1990.  However, the Board finds that the failure 
of the RO to obtain the appellant's Social Security 
Administration file prior to reaching its October 1991 
decision does not constitute clear and unmistakable error.  
The Court has held a contention with respect to a failure to 
obtain Social Security Administration records or otherwise 
assist the veteran sufficient to establish clear and 
unmistakable error in a prior decision.  See Glover v. West, 
185 F.3d 1328 (Fed. Cir 1999); Caffrey, at 383-384.  The 
Board notes that at the time of the October 1991 rating 
decision, the claims file contained the VA outpatient records 
dated from October 1989 to April 1991 and the reports of the 
several VA examinations performed in May and June 1991, which 
provided findings indicating the current severity of the 
appellant's service-connected disabilities, and provided 
competent findings on which to base a decision as to the 
impact of those disabilities upon his employability.  The 
Board does not find that a copy of the appellant's Social 
Security Administration (SSA) file, had it been associated 
with the claims file in October 1991, would have manifestly 
changed the outcome of the October 1991 rating decision as 
the extant medical evidence (VA examination reports and 
outpatient records) supported the decision.  The decision by 
the SSA to award benefits to the appellant involved a matter 
of judgment by an administrative law judge, and the 
appellant's arguments in this regard can only be considered 
as disagreement as to how the evidence was weighed.  

The Board must point out that the VA General Counsel has held 
that with respect to RO decisions rendered prior to July 21, 
1992, failure to consider evidence in the VA's possession at 
the time of the decision but not actually in the record 
before the RO may not provide an basis for a finding of clear 
and unmistakable error.  VAOPGCPREC 12-95 (May 10, 1995).  
The Board is bound by precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c).  While the Board 
acknowledges that the Court in Dinsay v. Brown, 9 Vet. App. 
79, 88 (1996), citing Bell v. Derwinski, 2 Vet. App. 611 
(1992), commented that such circumstances could possibly 
serve as a basis for a new clear and unmistakable error claim 
in a remote RO decision, the Court did not acknowledge 
VAOPGCPREC 12-95.  Nor was that precedent opinion mentioned 
subsequently in Crippen v. Brown, 9 Vet. App. 412, 420 
(1996).  Further, the VA General Counsel has not reconsidered 
or rescinded this precedent opinion in view of the Court's 
recent comments.  Although the Court unlike the Board is not 
bound by VA General Counsel precedent and may disregard it, 
the Board must follow it prospectively.  Sabonis v. Brown, 6 
Vet. App. 426, 429 (1994); 38 U.S.C.A. § 7104(c) and 38 
C.F.R. § 19.5.

In addition to having had all the probative correct facts 
before it, the Board finds that the RO correctly applied the 
pertinent law and regulations in considering the evidence.  
At the time of the October 1991 decision, the evidence did 
not establish that the appellant's service-connected 
disabilities were of such severity that he was precluded from 
gainful employment.  There was more than sufficient evidence 
in the record, when the RO made its decision in October 1991, 
to support the denial.  The record does not demonstrate that 
the RO either ignored the facts or the law; therefore, it 
committed no undebatable error which would have provided a 
manifestly different result.  

In weighing the evidence before it in October 1991, the RO 
merely arrived at conclusions with which reasonable minds 
could differ by finding that there was no showing that the 
appellant's service-connected disabilities prevented him from 
working.  The RO's decision was an exercise of rating 
judgment that cannot now be said to constitute the kind of 
clear and unmistakable error defined in Fugo.  Mere 
disagreement with how the RO evaluated the facts before it is 
inadequate to raise a claim of clear and unmistakable error 
in a prior unappealed rating decision.  Luallen at 95.  See 
Damrel at 2426 (an objection that evidence was improperly 
weighed or evaluated does not rise to the level of clear and 
unmistakable error).  Therefore, based on the facts in this 
case, the Board cannot conclude that the October 1991 rating 
decision was clearly and unmistakably erroneous in not 
granting entitlement to a total rating for compensation based 
on individual unemployability.  


ORDER

Clear and unmistakable error not having been found in the 
denial of a total rating for compensation based on individual 
unemployability by an October 1991 rating decision, the 
appeal is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

